STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
JEFFREY H. TUCKER                             NO.     2021 CW 1499

VERSUS
EXXON MOBIL CORPORATION                             MARCH 14, 2022
D/B/A EXXONMOBILE CHEMICAL
COMPANY


In Re:    Exxon Mobil   Corporation d/b/a ExxonMobil Chemical
          Company, applying for supervisory writs, 19th Judicial
          District Court,   Parish of East Baton Rouge,      No.
          627676.


BEFORE:   GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT   DENIED.     The  criteria   set   forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc. ,
396 So.2d 878 (La. 1981) (per curiam) are not met.

                                 JMG
                                  GH
                                 WRC




COURT OF APPEAL, FIRST CIRCUIT


          OJ> .· .
     EPUTY CLERK OF COURT
        FOR THE COURT